HUB FOR A BICYCLE WHEEL ALLOWING THE DETERMINATION OF THE DRIVING TORQUE AND OF THE POWER GENERATED BY THE CYCLIST



FIRST OFFICE ACTION


This action is in response to the Applicant’s Preliminary Amendment dated Sep. 30, 2019.

DRAWINGS

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the element numbers 8 and 32 which are set forth in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the element numbers 106, 206 and 424 which are not set forth in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the element numbers in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office Action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 

version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action. The objection to the drawings will not be held in abeyance.

SPECIFICATION

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant's cooperation is requested in correcting any errors of which the Applicant may become aware of in the specification.

CLAIMS

In the event that the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same.

Objections

Independent claim 1 is objected to because the claim fails to separate each claim element and/or step by a line indentation as per 37 CFR 1.75(i); MPEP 608.01(i).

The lack of line separation and indentation leads to uncertainty in understanding the claim. Independent claim 1 has been interpreted as follows:

A hub for a bicycle wheel allowing the determination of the driving torque of a bicycle wheel, comprising:
a longitudinal axis;
a central body mounted to rotate freely about a central shaft wherein the longitudinal axis is coaxial to the central shaft;
lateral flanges that fasten ends of wheel spokes, among which a torque lateral flange fastens at least one portion of the spokes transmitting the torque from the hub to the rim; and
strain gauges and/or pairs of strain gauges mounted directly on the torque lateral flange in zones where the forces applied to the spokes are concentrated, said strain gauges being arranged in such a way as to deliver signals in order to determine the driving torque of the wheel.

35 U.S.C. § 112

In accordance with 35 U.S.C. 112(b), the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 - 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the joint inventors regard as the invention.

With respect to independent claim 1, the phrases “intended to be” and “intended for” as used throughout the claim are indefinite as to whether the limitations that follow the phrases are required by the claim.
Claim 1, lines 4 - 7; the limitation “lateral flanges intended for the fastening of an end of wheel spokes, among which a torque lateral flange intended for the fastening of at least one portion of the transmission spokes transmitting the torque from the hub to the rim” is indefinite as to the specific meaning thereof because the limitation lacks a verb needed for the proper understanding.
Claim 1, line 9; the phrase “making it possible” is indefinite as to what “it” is referring to.

With respect to independent claim 11, the phrases “intended to be” and “intended for” as used throughout the claim are indefinite as to whether the limitations that follow the phrases are required by the claim.
Claim 11, lines 4 - 7; the limitation “lateral flanges intended for the fastening of an end of wheel spokes, among which a torque lateral flange intended for the fastening of at least one portion of the transmission spokes transmitting the torque from the hub to the rim” is indefinite as to the specific meaning thereof because the limitation lacks a verb needed for the proper understanding.
Claim 11, line 9; the phrase “making it possible” is indefinite as to what “it” is referring to.

Claim 12 is indefinite as to the limitation “prior to the step a), the step of determining said relationship from the signals supplied by the gauges when the wheel hub is mounted on a 

measuring bench and/or a step of adjusting tensions of the transmission spokes” because prior to step a) there was no relationship (“said relationship”) established or signals supplied by the gauges (“the signals supplied by the gauges”) set forth.
Claim 13 is indefinite because the claim references “the traction torque CT” but no such torque was previously set forth.
Claim 14 is indefinite because the claim references “the angular speed of the wheel” but no such speed was previously set forth.
Claim 15 is indefinite because the claim references “the state of the transmission tension” but no such tension was previously set forth.
Claim 15, line 11; the phrase “making it possible” is indefinite as to what “it” references.
Claim 15, lines 19 - 20; the limitation “determining of the at least one transmission spoke having a tension differential with respect to the others” is indefinite as to the meaning thereof.

With respect to independent claim 17, the phrases “intended to be” and “intended for” as used throughout the claim are indefinite as to whether the limitations that follow the phrases are required by the claim.
Claim 17, lines 4 - 7; the limitation “lateral flanges intended for the fastening of an end of wheel spokes, among which a torque lateral flange intended for the fastening of at least one portion of the transmission spokes transmitting the torque from the hub to the rim” is indefinite as to the specific meaning thereof because the limitation lacks a verb needed for the proper understanding.
Claim 17, line 9; the phrase “making it possible” is indefinite as to what “it” is referring to.

35 U.S.C. § 102

In accordance with 35 U.S.C. 102(a)(1), a person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 6, 8 - 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambrosina et al. (6,418,797).

With respect to independent claim 1, Ambrosina et al. set forth a hub for a bicycle wheel allowing the determination of the driving torque of a bicycle wheel, comprising:
a longitudinal axis (axis of rotation of hub 303A);
a central body (hub 303A) mounted to rotate freely about a central shaft (108) wherein the longitudinal axis is coaxial to the central shaft;
lateral flanges (320) that fasten ends of wheel spokes (not shown), among which a torque lateral flange fastens at least one portion of the spokes transmitting the torque from the hub to the rim (Fig. 5); and
strain gauges (373, 375, 377, and 379) mounted directly on the torque lateral flange in zones where the forces applied to the spokes are concentrated (Fig. 7), said strain gauges being arranged in such a way as to deliver signals in order to determine the driving torque of the wheel (abstract).



With respect to claim 2, Ambrosina et al. set forth that the torque lateral flange comprises attachment points of the first ends of the spokes (not shown), wherein the strain gauges (373, 375, 377, and 379) are located in the vicinity of the attachment points of the spokes (Fig. 7).

With respect to claim 3, Ambrosina et al. set forth that the strain gauges are mounted as a Wheatstone half bridge and that the pairs of strain gauges are arranged in zones of the torque lateral flange that are simultaneously subjected to a traction and compression (paragraphs 35-36).

With respect to claim 4, Ambrosina et al. set forth that the strain gauges are mounted on an external face of the torque lateral flange substantially orthogonally to the longitudinal axis of the wheel hub (Fig. 7).

With respect to claim 5, Ambrosina et al. set forth that each gauge (373, 375, 377, and 379) is arranged on a zone of the torque lateral flange that is subjected at a given instant to a traction or a compression (Fig. 7).

With respect to claim 6, Ambrosina et al. set forth that the torque lateral flange comprises lugs (332A and 332B) radially protruding outwards with each lug comprising a fastening point of a transmission spoke wherein the gauges are arranged on a lug (Fig. 7).




With respect to claim 8, Ambrosina et al. set forth a number of strain gauges (373, 375, 377, and 379) that continuously supply signals and thus supply signals for at least three separate angular positions on the central body of the torque lateral flange as claimed.

With respect to claim 9, Ambrosina et al. set forth a means for determining the angular speed of the body of the wheel hub with respect to the central shaft (col. 6, lines 57 - 64).

With respect to claim 10, Ambrosina et al. set forth a hub (Fig. 7), a rim (Fig. 1), and transmission spokes (Fig. 1) that are attached to the torque lateral flange at one end and the rim at the other end.

With respect to claim 16, Ambrosina et al. set forth the torque lateral flange comprises attachment points for the first ends of the spokes (Fig. 7) and that the strain gauges (373, 375, 377, and 379) are located as close as possible to the attachment points of the spokes.

35 U.S.C. § 103

In accordance with 35 U.S.C. 103, a patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosina et al. (6,418,797).

With respect to claim 7, Ambrosina et al. are silent as to the type of strain gauges being used and thus fail to set forth that the strain gauges are piezoresistive gauges.
However it would have been obvious to one having ordinary skill in the art to use piezoresistive gauges as the strain gauges.
The motivation being that piezoresistive gauges are well known to be used as strain gauges due to their small size and reliable operation.

Allowable Subject Matter

After a search of the prior art, claims 11 - 15 and 17 have been found to be distinct over the prior art and thus would be allowable if rewritten to overcome the above rejection under 35 U.S.C. 112.

With respect to independent claim 11, the prior art fails to teach or suggest a method for determining the driving torque implementing a hub for a bicycle wheel, comprising:
determining the driving torque from signals from strain gauges and from a relationship determined beforehand connecting the signals of the gauges and a first sensitivity of each strain gauge or pair of strain gauges to a tangent force resulting from the driving torque according to the angular position of the wheel hub, a second sensitivity of each strain gauge or pair of strain 

gauges to a front force resulting from the weight of the cyclist according to the angular position of the wheel hub, and a third sensitivity of each strain gauge or pair of strain gauges to a lateral force resulting from the inclination of the wheel hub according to the angular position of the wheel hub.

Claims 12 - 15 have been found to be allowable due to, at least, the claims’ dependency on claim 11.

With respect to independent claim 17, the prior art fails to teach or suggest a method for monitoring the state of the transmission spoke tensions of a wheel, comprising:
comparing signals from strain gauges wherein if the difference between the values is greater than a given threshold, a tension differential in a transmission spoke is diagnosed;
determining a transmission spoke tension differential with respect to the others;
modifying the tension of the transmission spoke; and
verifying the tension of the transmission spokes.


CITED DOCUMENTS

The Applicant’s attention is directed to the “PTO-892” form for the relevant art made of record at the time of this Office Action.


CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










/Eric S. McCall/Primary Examiner
Art Unit 2856